DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 10/27/2021. Claims 1, 4-8 and 10-15 have been amended. Claims 3, 4 and 16 have been canceled. Therefore, claims 1 and 4-15 are pending in this office action, of which claims 1, 14 and 15 are independent claims.
Note: applicant remark include claims 3, 4 and 16 are canceled, however the amendment filed 10/27/2020 includes canceled claim 2-3 and 16.

Response to Arguments
Applicant’s arguments, see page 10, filed 10/27/2020, with respect to objection of claims 1 and 8 have been fully considered and are persuasive.  Therefore the objection has been withdrawn.
Applicant’s arguments, see page 10, filed 10/27/2020, with respect to the rejection of claims 3 and 7 under 35 USC 112b have been fully considered. However, based on the further review the rejection of claim 7 under 35 USC has been respectfully maintained.
Applicant’s arguments, see page 10, filed 10/27/2020, with respect to the claim interpretation under 35 USC 112f have been fully considered. Based on the claim amendment and canceled claims, the limitation of claims 1, 2 and 4 are no longer invoke claim interpretation under 35 USC 112f.
Applicant’s arguments, see page 11, filed 10/27/2020, with respect to the rejection of claims 1-15 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 15-17, filed 10/27/2020, with respect to the rejection of claims 1-15 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection is made in view of Kodra et al., US 20170176640 A1 (hereinafter “Kodra”) and further in view of Col et al., US 20080172214 A1 (hereinafter “Col”).  

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 


Applicant argues:

	In response to applicant's argument a:  The argument is that Kodra merely discloses an example of a process of updating all of the unknowns.
	Examiner respectfully disagree. Regarding the classify step limitation Kodra teaches in para 0075 and Fig. 3 shows different output parameters classified into (n) to (u) groups. As described in para 0075, metrics (r) and (s) are prediction bounds, or the upper and lower bound of behavior (i.e., not uniform) that could be seen in any one given year of the future time period, for mean temperature and precipitation extremes, respectively. These by definition are mathematically wider than metrics (o) and (q). Finally, metric (t) provides annual average and monthly information (i.e., first-parameters) on how much weight was assigned to each climate model j and what those weights are based on (i.e., why one might trust one climate model more than another).

	As applicant indicated in page 6 regarding paragraph 0105, this is just stating the paragraph, but not arguing how this limitation does not teach the limitation. Examiner note that the unknowns are generated from the priors and data models which corresponds to first-parameters.
 	With respect to the control step limitation, the reference Col teaches in para 0069, the 
simulation can continue for a fixed number of cycles (i.e., predetermined iteration) to determine the probability of different health state when a patient reaches a certain age, or it can be run until the sum of the probabilities of the dead states are sufficiently close to 1.  The partitioned structure of the transition matrix P(t) and the particular properties of each quadrant allows for an efficient matrix multiplication implementation. 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites “receive result values of multiplication of the values of the first- parameters and the degree of consistency” is not clear about how the results values of the multiplication obtained. Instant specification paragraph 0162 provides the repetition of the claim limitation without explaining multiplication operations to obtain the result value before update.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodra et al., US 20170176640 A1 (hereinafter “Kodra”) and in view of Col et al., US 20080172214 A1 (hereinafter “Col”).  

As to claim 1,
 Kodra teaches an information processing device (Kodra, para 0071 teaches the statistical mode framework 34) comprising:  
a memory for storing instructions (Kodra, para 0008); and 
a processor connected to the memory and configured to execute the instructions to:
calculate prediction values reflecting uncertainty of a mathematical model (Kodra, para 0071 the statistical framework 34. para 0075 teaches the output metrics of the framework can include (n) predictions of future temperature given an assumed greenhouse gas scenario) based on values of first-parameters assumed to be constant at grid points generated by discretizing a calculation domain of a simulation (Kodra, para 0070 teaches all temperature data (d,f,i) and all precipitation extreme data (e,g,j) both from climate models and observations as shown in Fig. 1-2. All of these data entities (i.e., first parameter) are fed into the statistical framework 34. Where the (d) dataset is the historical mean temperature space-time data(i.e., grid points data) as shown in Fig. 1), values of second-parameters assumed to be inconstant (Kodra, para 0070 teaches the framework uses the data entities to estimate unknown framework parameters describe features of one or more climate variables (i.e., second-parameters), and given data (Kodra, para 0073 teaches variety of climate data are the given data, climate indices can include, for example heating degree (days) (based on temperature), cooling degree days (based on temperature),Palmer Drought Severity Index (based on soil moisture), crop moisture index (based on temperature and precipitation) etc.);  
iterate update of the prediction values and the values of the second-parameters to improve a degree of consistency between the prediction values and observation values reflecting uncertainty (Kodra, para 0075 teaches Fig. 3 output metrics include (n) predictions of future temperature given an assumed greenhouse gas scenario as well as (o) confidence bounds (i.e., degree of consistency) around that prediction. Among the various metrics, metrics (u) are metrics that describe the estimated relationship between temperature and precipitation extremes as well as climate model deviations from those estimates.  This provides more information on true climate in a geographic region of interest and which climate models are estimating that dependence structure correctly versus incorrectly.  Para 0105 teaches updating all of the unknowns with new values (i.e., second parameters) sequentially, so that each unknown is updated conditional on the data and the current, newest generated values of the unknowns. This is done many (e.g., N=10,000) times, iteratively. Kodra, para 0064 and 0068 teaches given the regional climate models an input for simulation, through a set of statistical models and software processes);
classify parameters in the mathematical model to the second-parameters when the parameters are, at least, not uniform in the calculation domain of the mathematical model Kodra, para 0029 teaches the system and method determine a climate model weight (i.e., classify) for each of the one or more climate models from which the climate model data were obtained. Para 0032 teaches sorting the climate model data and the observational climate data by numeric magnitude of extreme events (i.e., numeric magnitude of extreme events corresponds to not uniform) or climate indices to obtain rankings), or initial value of time-depending variables, and otherwise, classify the parameters to the first-parameters; 
iterate update of the values of the first-parameters until a change of the values of the first-parameters and a change of the degree of consistency are less than a threshold value (Kodra, para 0105 and 0116 teaches predictions and uncertainty bounds can be updated and that will adjust depending on new observed data and climate models, updates can be done iteratively (e.g., N=10,000) times); and
Kodra teaches the invention as claimed above, Kodra does not explicitly teach control classification when the change of the values of the first-parameters and the change of the degree of consistency are not less than the threshold value even after a predetermined-iteration times update.
	However, Col teaches control classification when the change of the values of the first-parameters and the change of the degree of consistency are not less than the threshold value even after a predetermined-iteration times update (Col, para 0069, the simulation can continue for a fixed number of cycles (i.e., predetermined iteration) to determine the probability of different health state when a patient reaches a certain age, or it can be run until the sum of the probabilities of the dead states are sufficiently close to 1.  The partitioned structure of the transition matrix P(t) and the particular properties of each quadrant allows for an efficient matrix multiplication implementation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the statistical framework taught by Kodra by including the teachings of controling the simulation to continue for a fixed number of cycles to determine the probability of different health state so that modeling of risk ssessments for medical decisions for multiple independent diseases and possible clinical outcomes can be obtained as taught by Col. 

As to claim 4,
 The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: calculate likelihood representing an indicator of the degree of consistency, update the prediction values and the values of the second-parameter with using sequential likelihood at individual time step of calculation with the mathematical model (Kodra, para 0004 teaches the statistical framework use a Bayesian model that combines and iteratively( weights archived data outputs of multiple global climate models against reference observational datasets to estimate probability distributions (i.e., likelihood calculator) for global and regional climate extremes and climate indices) and 
update the values of the first-parameters with using cumulative likelihood obtained by integrating the sequential likelihoods at more than predetermined number of time steps(Kodra, para 0105 and 0116 teaches predictions and uncertainty bounds can be updated and that will adjust depending on new observed data and climate models, updates can be done iteratively (e.g., N=10,000) times).  

As to claim 5,
The combination of Kodra and Col teaches a dimension of the first-parameters is higher than a dimension of the second-parameters (Kodra, para 0107 teaches using 16 global climate models (i.e., first parameters) from one watershed region (i.e., parameters from this subarea corresponds to second parameters), in Missouri).  

As to claim 6,
The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: receive the prediction values and the observation data, execute sequential Bayesian filtering relating to the sequential degree of consistency and, thereby, update the prediction values and the values of the second-parameters, and the sequential Bayesian filtering is a particle filtering, ensemble Kalman filtering, Kalman filtering, or Bayesian filtering including sequential weighted sampling (Kodra, para 0071 teaches the statistical framework employs a Bayesian model that builds a statistical distribution for climate variable extremes or indices.  The Bayesian model framework provides a ranking by sorting extremes or indices (and their covariates) by value from lowest to highest).  
As to claim 7,
Kodra, para 0033 teaches providing a statistical distribution of extremes of climate indices, the distribution is simulated using a Markov Chain Monte Carlo computational engine. Para 0116 teaches adaptive metrics can be provided for prediction and uncertainty in stakeholder metrics. Predictions and uncertainty bounds can be updated and that will adjust depending on new observed data and climate models. Para 0105 teaches updates can be done iteratively (e.g., N=10,000) times).  
As to claim 8,
 The combination of Kodra and Col teaches  the processor is further configured to execute the instructions to:  obtain observation values for respective sub-areas to be a target of the mathematical model, input the values of the first-parameters, the values of the second-parameters, and the given data and summarize processing results for the respective sub-areas (Kodra, para 0115 teaches the Bayesian model gives a narrower distribution of precipitation extremes in 14 of the 18 watersheds (i.e., local processor datasets).  The notable exception is the red "Lower Mississippi" region (i.e., sub-area), where the Bayesian model projects with much larger uncertainty using the full collection of GCMs (global climate models)).  
As to claim 9,
Kodra, para 0107 teaches sub area of watershed region, in Missouri (“Messouri Region”) is used as target domain and Fig. 10-11 shows analytics over 18 watersheds with grid points. See also para 0108).  
As to claim 10,
The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: store information where, at least, mathematical model as simulation target, the updated first-parameters values, the updated second-parameters values, the given data (Kodra, para 0062 teaches the statistical framework can take input data sets from publicly available global climate models (GCMs) which contain historical and future climate model with varying datasets archived as shown in Fig. 1-3), and likelihood of simulation results are associated with each other, and refer to the history database and store, at least, mathematical model of simulation, initial values of the first-parameters values, initial values of the second-parameters values, and given data (Kodra, para 0064 teaches the metrics of prediction and uncertainties can be fed into a geospatial database where they can be visualized and analyzed in stakeholder decision support system).  
As to claim 11,
The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: simulate prediction values of farming, the mathematical model is a crop growth model, the parameters are farming environment parameters, initial values of the Kodra, para 0091 application of this statistical framework also apply to the field of agricultural and crop speculation).  
As to claim 12,
The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: simulate prediction values of flood, the mathematical model is a flood prediction model, the parameters are flood environment parameters, initial values of the first-parameters are terrain parameters, initial values of the second-parameters are rivers parameters or soil parameters, the given data is weather data and radar data, and the observation data is for measured water level (Kodra, para 0088 teaches this statistical framework can be used for flood hazard modeling and to derive appropriate rain and snow load factures used in structural engineering).  
As to claim 13,
The combination of Kodra and Col teaches the processor is further configured to execute the instructions to: simulate prediction values of vital, the mathematical model is a circulatory system model, the parameters are vital parameters, initial values of the first- parameters are macro vital parameters, initial values of the second-parameters are micro vital parameters, the given data is standard vital data, and the observation data is for measured vital data (Col, para 0003 teaches modeling of risk assessments for medical decisions involving multiple independent diseases and possible clinical outcomes).  

As to claim 14,
Claim 14 is a method claim corresponding to the system as recited claim 1. Therefore, it is rejected for the same reason as claim 1 above. 
As to claim 15,
Claim 15 is a medium claim corresponding to the system as recited claim 1. Therefore, it is rejected for the same reason as claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Lindores (US 20120101861 A1) discloses a system for agricultural monitoring and prediction comprises a first reporting agent a second reporting agent a database, and a processor. The first reporting agent is configured for reporting aerial data representing relative measurements of an agricultural metric in a geographic area, the relative measurements having an unknown bias. The second reporting is configured for reporting ground-based data representing absolute measurements of the agricultural metric for a portion of the geographic area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




2/1/2021

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164